EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.  This application is in condition for allowance except for the presence of claim 3 directed to an invention non-elected without traverse.  Accordingly, claim 3 has been cancelled.

In the claims
Cancelled claim 3.


Allowable Subject Matter
Claims 1 and 2 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art simply does not teach or fairly suggest the claimed tank production method of a tank with a cylindrical portion and domed ends, especially the divided fiber sheets having the same fiber orientation, an overlapped length X, and winding.  Nakamura (US 8,883,060), applied previously in the rejection of claim 1, demonstrates that winding of overlapped sheets is known (Fig. 6).  Nakamura does not teach divided fiber sheets obtained by dividing a fiber sheet into a plurality of divided fiber sheets and overlapping divided fibers sheets having the same fiber orientation by a length X.  
The Examiner believes that the ordinary artisan would have found it obvious to provide a tank by continuously wind a fiber sheet without the unnecessary additional claimed step of .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J DANIELS whose telephone number is (313)446-4826.  The examiner can normally be reached on Monday-Friday, 8:30-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 571-272-1176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/MATTHEW J DANIELS/Primary Examiner, Art Unit 1742